          Case 1:19-cv-09155-ER Document 59 Filed 05/08/20 Page 1 of 3




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL
                                                                                   JANE M. AZIA
   LETITIA JAMES                                                                   BUREAU CHIEF
  ATTORNEY GENERAL                                                        CONSUMER FRAUDS & PROTECTION BUREAU




                                                                                                 May 8, 2020

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)


Dear Judge Ramos:

        Plaintiff the New York Office of the Attorney General (“NYAG”) writes in accordance
with the Court’s direction in its May 1, 2020 Opinion and Order (“Opinion”) that the parties may
submit letters concerning whether the Court should “authorize limited discovery to determine
PHEAA’s entitlement to Yearsley immunity.” (Opinion at 37.) The NYAG believes that full
discovery is warranted at this juncture. First, the Court has already expressed skepticism as to
the merits of PHEAA’s Yearsley immunity claim. Second, the Court has adopted the reasoning
of the Second Circuit in Boyle v. United Technologies Corp., and held that it is a defense on the
merits. (Opinion at 13.) Third, because the facts underlying any potential entitlement by
PHEAA to Yearsley immunity are inextricably intertwined with the facts that would give rise to
PHEAA’s substantive liability, and therefore authorizing only limited discovery would do little
to reduce any alleged discovery burden and provide little efficiency to set against the delays such
an approach would impose.
         “A trial court enjoys wide discretion in its handling of pre-trial discovery.” In re DG
Acquisition Corp., 151 F.3d 75, 79 (2d Cir. 1998). In some instances, it may be possible to tailor
initial discovery to address only some threshold defense largely independent of the merits. See,
e.g., Atkinson v. Goord, No. 01 CIV. 0761 (LAK), 2002 WL 1997887, at *1 (S.D.N.Y. Aug. 28,
2002). However, in the present case, the facts underlying the NYAG’s allegations of liability
and PHEAA’s claims of Yearsley immunity substantially overlap. PHEAA argued in its briefing
on its motion to dismiss that it is entitled to Yearsley immunity because “[t]he terms of PHEAA’s
performance…are specifically and entirely dictated by its Servicing Contract with the
Department, applicable statutes and regulations, and the Department’s day-to-day directives” and


       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
          Case 1:19-cv-09155-ER Document 59 Filed 05/08/20 Page 2 of 3



“PHEAA has acted at all times within the scope of its duly authorized federal contract.”
(PHEAA Mem. of Law in Support of its Mot. to Dismiss at 1-2.) The Court recognized that
PHEAA did not argue that the Department of Education (“ED”) “instructed [PHEAA] to
incorrectly report to borrowers the number of PSLF-qualifying payments borrowers made, to
provide incorrect monthly payment amounts in IDR plans, to fail to recertify applications in a
timely fashion, or any of the other conduct that forms the basis of the NYAG’s Complaint.”
Indeed, the Court noted that such claims would “strain credulity.” (Opinion at 13.)
         Moreover, PHEAA’s immunity defense by its own argument rests on two controverted
factual issues—what, precisely, ED directed it to do in administering federally-owned Direct
loans, and what it actually did in performing tasks such as calculating and reporting to borrowers
the number of PSLF-qualifying payments, calculating and reporting monthly payment amounts
in IDR plans, and recertifying IDR plan applications. But these facts also provide direct
evidence of PHEAA’s liability on the merits on the NYAG’s claims that PHEAA engaged in
deceptive, unfair, and abusive conduct in carrying out those very same activities. The NYAG’s
first set of Requests for Production (served before the Court stayed discovery pending resolution
of the motion to dismiss) is unquestionably directed at eliciting such information. Because the
factual issues relevant to PHEAA’s claim of Yearsley immunity overlap substantially with facts
relevant to PHEAA’s substantive liability, limiting discovery would be inefficient and offer no
real benefits to counterweigh the significant delay and duplication of efforts that would be
required.
        Additionally, as this Court has noted, PHEAA’s immunity defense applies only to NYAG
claims concerning federal Direct loans (Opinion at 10 n.2). It does not apply to privately-held
FFEL loans. Discovery on claims to which the immunity defense does not apply should not be
delayed by the assertion of that categorically irrelevant defense. Importantly, the factual and
legal basis for the claims to which PHEAA’s immunity defense unquestionably does not apply
overlaps with that of those claims to which it in theory might. For instance, borrowers of FFEL
loans, to which PHEAA’s immunity defense does not apply, are entitled to participate in certain
IDR plans. (Compl. ¶ 17 n.6) The NYAG’s claims concerning miscalculation of monthly
payment amounts and failure to timely recertify eligibility (Compl. ¶¶ 175-221) apply to those
borrowers just as they do to Direct loan borrowers (indeed, some borrowers may have both kinds
of loans). It is likely that a common infrastructure and personnel give rise to common problems
regardless of the type of loan at issue. It would make little sense to conduct discovery on these
issues for FFEL loans only, leaving open the necessity of repeating the same process of inquiry
for Direct loans later.




                                                2
          Case 1:19-cv-09155-ER Document 59 Filed 05/08/20 Page 3 of 3



       Thus, the NYAG respectfully requests that the Court authorize that the parties proceed
immediately to full discovery on all the NYAG’s claims. See All. For Envtl. Renewal, Inc. v.
Pyramid Crossgates Co., 436 F.3d 82, 88 (2d Cir. 2006) (“where the evidence concerning [a
threshold issue] overlaps with evidence on the merits, the Court might prefer to proceed to trial
and make its [threshold] ruling at the close of the evidence”).




                                                     Respectfully submitted,


                                                     /s/Sarah E. Trombley
                                                     Sarah E. Trombley
                                                     Assistant Attorney General
                                                     Bureau of Consumer Frauds and Protection
                                                     (212) 416-8294
                                                     sarah.trombley@ag.ny.gov


cc: Counsel of record (via ECF)




                                                 3
